Citation Nr: 1445732	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  08-07 345	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 2000 to October 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal was thereafter transferred to the RO in Houston, Texas.  

In May 2011, the Veteran provided testimony before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing has been associated with the electronic file.  In August 2012 and February 2014, the Board remanded the appeal for additional development. 


FINDING OF FACT

The Veteran's low back disabilities diagnosed as a lumbosacral spine strain and lumbosacral spine sprain had their onset in service.  


CONCLUSION OF LAW

The Veteran's low back disabilities diagnosed as a lumbosacral spine strain and lumbosacral spine sprain were incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a low back disability which represents a complete grant of the benefit sought on appeal.  As such, the Board finds that no discussion of VA's duty to notify and assist is necessary. 

The Veteran claims that he has a low back disorder due to his military service.  Specifically, he maintains that his low back disorder is due to a motor vehicle accident in service while stationed in Iraq.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

It is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

With the above criteria in mind the medical evidence of record shows that the Veteran has low back disabilities diagnosed as a lumbosacral spine strain and lumbosacral spine sprain.  See April 2014 VA examination report; see McClain, 21 Vet. App. at 321; see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current diagnosis existed at the time the claim was filed or during its pendency).  Therefore, the Board finds that the first Hickson criterion has been met because the record contains evidence of a current disability.

As to in-service incurrence or aggravation of a disease or injury, the service treatment records note back pain in February 2003.  Additionally, the service records indicate that the Veteran was involved in a motor vehicle accident in Iraq and that the Veteran reported back pain.  See July 14, 2003 service record.  Moreover, the Board finds that the Veteran's statements to the RO and personal hearing testimony regarding in-service motor vehicle accident with resulting low back pain is both competent and credible lay evidence of in-service incurrence of the injury because the Veteran can report on what he can see and feel (such as a motor vehicle accident and low back pain) and because it is consistent with the evidence found in his service treatment records.  See Davidson, supra.  Therefore, the Board finds that the second Hickson criterion has been met because the record contains evidence of in-service incurrence of a back injury.   

The Board will next consider whether the Veteran has submitted evidence establishing a link between his back pain in service and his current resolved strain/sprain of the lumbosacral spine.  In this regard, the Veteran provided lay testimony during the May 2011 Board hearing that he continued to experience problems with his back after separation from service.  The Board finds that the Veteran is both competent and credible to report on what he can feel, such as back pain since separation from service, because this feeling comes to him by his own senses.  See Davidson, supra.  The record also contains an opinion of a VA treating doctor, which stated that the Veteran's low back pain was at least as likely as not related to the Veteran's service in Iraq.  See August 2007 VA treatment record.  Moreover, the April 2014 VA examiner opined that the Veteran likely experienced a "strain/sprain" of the lumbosacral spine that is at least as likely as not incurred in, or caused by, service.  Therefore, the Board finds that the third Hickson criterion has been met because the record contains medical evidence linking a current low back disability to an in-service injury.   

Given this record, which includes a diagnosis of a strain/sprain of the lumbosacral spine, competent and credible evidence of an in-service injury, and a competent and credible medical opinion linking his strain/sprain of the lumbosacral spine to service, the Board finds that service connection for a low back disability diagnosed as a lumbosacral spine strain and lumbosacral spine sprain is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).


ORDER

Entitlement to service connection for low back disabilities diagnosed as lumbosacral spine strain and lumbosacral spine sprain are granted.  



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


